DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the original application filed on 9/24/2018.    
Claims 1-20 have been rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2020 has been entered.
 
Response to Amendment
The RCE and amendment filed 9/23/2020 has been entered
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 

Claims 1, 10, and 17 are rejected under 35 U.S.C 103 as being unpatentable over Martin (US 2013/0031028) in view of Ilieva (US 2015/0074743).

Regarding Claim 1, Martin discloses a smart cloud adaptive device comprising (Martin, Fig 3 items 302 and 308, paragraph 43, cloud exchange 308 provides a mechanism for the trading of computing resources and/or storage resources provided by cloud computing providers 302, paragraph 40, the steps in the figures may be implemented by one or more of the components in Figs 1 and 2 and/or other components, including other computing devices):
at least one processor (Martin, Fig 1 items 100, 103, 105, paragraph 28, computing system environment 100 may include a computing device 101 that has a processor 103);
one or more wireless programmable radios configured to communicate with a network termination device (Martin, Fig 1 items 101 and 825, paragraph 35, computing device 101 may be connected to the LAN 825 through a network interface or adapter, or may connect to WAN via a modem, since the device can connect to WAN or LAN there inherently would be radios);
a non-transitory computer readable medium having encoded thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the smart cloud adaptive device to perform one or more operations, the set of instructions comprising (Martin, Fig 1 items 100, 101, 103, 105, paragraph 28, computing system environment 100 may include a computing device 101 that has a processor 103 and RAM 105 where computer-executable instructions can be stored):
instructions for communicating with a cloud configuration server over a network via the one or more wireless programmable radios and through the network termination device (Martin, 
instructions for transmitting one or more service codes associated with one or more services to be provided to the customer (Martin, Fig 4 step 401, paragraph 53, at block 401 cloud customer 301 requests cloud services 306 or 307, these requested services may be represented by different forms, the representations of the requested services are considered to be service codes);
instructions for receiving one or more configuration files from the cloud configuration server based on the one or more service codes (Martin, Fig 3 items 301 and 309, Fig 4, blocks 409 and 410, paragraph 58, at block 409 the cloud provider may provision the contracted services, at block 410, validator and normalizer 309 verifies and validates cloud services provided to the cloud customer 301 by the contracted cloud provider, the information provided to validator and normalizer would represent configuration files to provision the service); and
instructions for enabling functionality associated with a dedicated device among a plurality of functionalities on the smart cloud adaptive device to provision the one or more services based on the one or more configuration files, wherein the smart cloud adaptive device is unassociated with the dedicated device until hardware and functionality are enabled, on the smart cloud adaptive device (Martin, Fig 3 items 301, 308, and 309, Fig 4, blocks 409 and 410, paragraph 58, at block 409 the cloud provider may provision the contracted services, at block 410, validator and normalizer 309 of cloud exchange 308 verifies and validates cloud services provided to the cloud customer 301 by the contracted cloud provider, paragraph 48 cloud exchange 308 may support different models for cloud computing, such as software as a service (SaaS) and Infrastructure as a Service (IaaS), paragraphs 50 and 51, IaaS may deliver computer 

    PNG
    media_image1.png
    751
    601
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    581
    835
    media_image2.png
    Greyscale

Martin does not explicitly teach the below limitation:
instructions for interconnecting with a plurality of additional cloud adaptive devices to provision the one or more services;
However Ilieva teaches the below limitation;
instructions for interconnecting with a plurality of additional cloud adaptive devices to provision the one or more services (Ilieva, Fig 10, paragraph 54, Fig 10 illustrates virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds).  


    PNG
    media_image3.png
    623
    842
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin by interconnected cloud adaptive devices as taught by Ilieva.    Because Martin and Ilieva teach cloud computing, and specifically Ilieva teaches interconnected cloud adaptive devices for the benefit of the analogous art of cloud-director management subsystem (Ilieva, abstract). 

Regarding Claim 10, Martin discloses a method of adaptively configuring customer premises equipment, the method comprising:
communicating, via a smart cloud adaptive device, with a cloud configuration server (Martin, Fig 3 items 302 and 308, paragraph 43, cloud exchange 308 provides a mechanism for 
transmitting, with the smart cloud adaptive device, one or more service codes associated with one or more services to be provided to the customer (Martin, Fig 4 step 401, paragraph 53, at block 401 cloud customer 301 requests cloud services 306 or 307, these requested services may be represented by different forms, the requested services are considered to be service codes);
receiving, with the smart cloud adaptive device, one or more configuration files from the cloud configuration server based on the one or more service codes (Martin, Fig 3 items 301 and 309, Fig 4, blocks 409 and 410, paragraph 58, at block 409 the cloud provider may provision the contracted services, at block 410, validator and normalizer 309 verifies and validates cloud services provided to the cloud customer 301 by the contracted cloud provider, the information provided to validator and normalizer would represent configuration files to provision the service); and
enabling, with the smart cloud adaptive device, functionality associated with a dedicated device among a plurality of functionalities on the smart cloud adaptive device to provision the one or more services based on the one or more configuration files, wherein the smart cloud adaptive device is unassociated with the dedicated device until hardware and functionality are enabled, on the smart cloud adaptive device (Martin, Fig 3 items 301, 308, and 309, Fig 4, blocks 409 and 410, paragraph 58, at block 409 the cloud provider may provision the contracted services, at block 410, validator and normalizer 309 of cloud exchange 308 verifies and validates cloud services provided to the cloud customer 301 by the contracted cloud provider, paragraph 
Martin does not explicitly teach the below limitation:
interconnecting, with the smart cloud adaptive device, with a plurality of additional cloud adaptive devices to provision the one or more services;
However Ilieva teaches the below limitation:
interconnecting, with the smart cloud adaptive device, with a plurality of additional cloud adaptive devices to provision the one or more services (Ilieva, Fig 10, paragraph 54, Fig 10 illustrates virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin by interconnected cloud adaptive devices as taught by Ilieva.    Because Martin and Ilieva teach cloud computing, and specifically Ilieva teaches interconnected cloud adaptive devices for the benefit of the analogous art of cloud-director management subsystem (Ilieva, abstract). 

Regarding Claim 17, Martin discloses a system for configuring a smart cloud adaptive device, the system comprising:

a network termination device connecting a customer premises to the cloud configuration server (Martin, Fig 1 items 101 and 825, paragraph 35, computing device 101 may be connected to the LAN 825 through a network interface or adapter, or may connect to WAN via a modem, since the device can connect to WAN or LAN there inherently would be radios);
the smart cloud adaptive device, comprising (Martin, Fig 3 items 302 and 308, paragraph 43, cloud exchange 308 provides a mechanism for the trading of computing resources and/or storage resources provided by cloud computing providers 302):
at least one processor (Martin, Fig 1 items 100, 103, 105, paragraph 28, computing system environment 100 may include a computing device 101 that has a processor 103);
one or more wireless programmable radios configured to communicate with the network termination device (Martin, Fig 1 items 101 and 825, paragraph 35, computing device 101 may be connected to the LAN 825 through a network interface or adapter, or may connect to WAN via a modem, since the device can connect to WAN or LAN there inherently would be radios);
a non-transitory computer readable medium having encoded thereon computer software comprising a set of instructions that, when executed by the at least one processor, causes the smart cloud adaptive device to perform one or more operations, the set of instructions comprising (Martin, Fig 1 items 100, 101, 103, 105, paragraph 28, computing system 
instructions for communicating with the cloud configuration server over a network via the one or more wireless programmable radios and via the network termination device (Martin, Fig 3 cloud providers 302, Fig 4 block 408, paragraph 58, if the content is validated, the content is then passed to the cloud provider who submitted the contract at block 408);
instructions for transmitting one or more service codes associated with one or more services to be provided to the customer at the customer premises (Martin, Fig 3 items 301, 306, 307, Fig 4 step 401, paragraph 53, at block 401 cloud customer 301 requests cloud services 306 or 307, these requested services may be represented by different forms, the requested services are considered to be service codes);
instructions for receiving one or more configuration files from the cloud configuration server based on the one or more service codes (Martin, Fig 3 items 301 and 309, Fig 4, blocks 409 and 410, paragraph 58, at block 409 the cloud provider may provision the contracted services, at block 410, validator and normalizer 309 verifies and validates cloud services provided to the cloud customer 301 by the contracted cloud provider, the information provided to validator and normalizer would represent configuration files to provision the service); and
instructions for enabling functionality associated with a dedicated device among a plurality of functionalities on the smart cloud adaptive device to provision the one or more services based on the one or more configuration files, wherein the smart cloud adaptive device is unassociated with the dedicated device until hardware and functionality are enabled, on the smart cloud adaptive device (Martin, Fig 3 items 301, 308, and 309, Fig 4, blocks 409 and 410, paragraph 58, at block 409 the cloud provider may provision the contracted services, at block 
Martin does not explicitly teach the below limitation:
instructions for interconnecting with a plurality of additional cloud adaptive devices to provision the one or more services;
However Ilieva teaches the below limitation:
instructions for interconnecting with a plurality of additional cloud adaptive devices to provision the one or more services (Ilieva, Fig 10, paragraph 54, Fig 10 illustrates virtual-cloud-connector nodes (“VCC nodes”) and a VCC server, components of a distributed system that provides multi-cloud aggregation and that includes a cloud-connector server and cloud-connector nodes that cooperate to provide services that are distributed across multiple clouds);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin by interconnected cloud adaptive devices as taught by Ilieva.    Because Martin and Ilieva teach cloud computing, and specifically Ilieva teaches interconnected cloud adaptive devices for the benefit of the analogous art of cloud-director management subsystem (Ilieva, abstract). 


Claims 2, 11, and 19 are rejected under 35 U.S.C 103 as being unpatentable over Martin (US 2013/0031028) and Ilieva (US 2015/0074743, and further in view of Smedman (US 2015/0071271).

Regarding Claim 2, Martin and Ilieva teach all the limitations of parent claim 1, but do not explicitly disclose wherein the functionality includes residential gateway functionality, however Smedman discloses wherein the functionality includes residential gateway functionality (Smedman, paragraph 86, when the user’s residential gateway starts up, a registration message is sent to the cloud-based matchmaking service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding residential gateway functionality as taught by Smedman.    Because Martin, Ilieva, and Smedman teach communications in a wireless network, and specifically Smedman teaches residential gateway functionality for the benefit of the analogous art of improved resource handling in a communication system (Smedman, paragraph 1). 

Regarding Claim 11, Martin and Ilieva teach all the limitations of parent claim 10, but do not explicitly disclose wherein the functionality includes residential gateway functionality, however Smedman discloses wherein the functionality includes residential gateway functionality (Smedman, paragraph 86, when the user’s residential gateway starts up, a registration message is sent to the cloud-based matchmaking service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding residential 

Regarding Claim 19, Martin and Ilieva teach all the limitations of parent claim 17, but do not explicitly disclose wherein the one or more wireless programmable radios are configured to communicate with the network termination device via a residential gateway, however Smedman discloses wherein the one or more wireless programmable radios are configured to communicate with the network termination device via a residential gateway  (Smedman, paragraph 86, when the user’s residential gateway starts up, a registration message is sent to the cloud-based matchmaking service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding residential gateway functionality as taught by Smedman.    Because Martin, Ilieva, and Smedman teach communications in a wireless network, and specifically Smedman teaches residential gateway functionality for the benefit of the analogous art of improved resource handling in a communication system (Smedman, paragraph 1).

Claims 3 and 12 are rejected under 35 U.S.C 103 as being unpatentable over Martin (US 2013/0031028) and Ilieva (US 2015/0074743, and further in view of Fouillade (US 2012/0316676).

Regarding Claim 3, Martin and Ilieva teach all the limitations of parent claim 1, but do not explicitly disclose wherein the functionality includes wireless access point functionality, however Fouillade discloses wherein the functionality includes wireless access point functionality (Fouillade, Fig 4 items 104, 402, paragraph 58, the wireless access point 402 can provide access to cloud services 104). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding wireless access point functionality as taught by Fouillade.    Because Martin, Ilieva, and Fouillade teach communications in a wireless network, and specifically Fouillade teaches wireless access point functionality for the benefit of the analogous art of initial interaction between a mobile rot and a user (Fouillade, abstract).

Regarding Claim 12, Martin and Ilieva teach all the limitations of parent claim 10, but do not explicitly disclose wherein the functionality includes wireless access point functionality, however Fouillade discloses wherein the functionality includes wireless access point functionality (Fouillade, Fig 4 items 104, 402, paragraph 58, the wireless access point 402 can provide access to cloud services 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding wireless access point functionality as taught by Fouillade.    Because Martin, Ilieva, and Fouillade teach communications in a wireless network, and specifically Fouillade teaches wireless access point functionality for the benefit of the analogous art of initial interaction between a mobile rot and a user (Fouillade, abstract).

Claims 4 and 13 are rejected under 35 U.S.C 103 as being unpatentable over Martin (US 2013/0031028) and Ilieva (US 2015/0074743, and further in view of Yu (US 2015/0095936).

Regarding Claim 4, Martin and Ilieva teach all the limitations of parent claim 1, but do not explicitly disclose wherein the functionality includes set-top box functionality, however Yu teaches wherein the functionality includes set-top box functionality (Yu, Fig 2 items 52 and 70, paragraph 29, the media content in the video/cloud services repository 70 can be delivered to recipients such as set-top box 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding set-top box functionality as taught by Yu.    Because Martin, Ilieva, and Yu teach communications in a wireless network, and specifically Yu teaches set-top box functionality for the benefit of the analogous art of enabling transmission information to a set-top box (Yu, abstract).

Regarding Claim 13, Martin and Ilieva teach all the limitations of parent claim 10, but do not explicitly disclose wherein the functionality includes set-top box functionality, however Yu teaches wherein the functionality includes set-top box functionality (Yu, Fig 2 items 52 and 70, paragraph 29, the media content in the video/cloud services repository 70 can be delivered to recipients such as set-top box 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding set-top box functionality as taught by Yu.    Because Martin, Ilieva, and Yu teach communications in a .

Claims 5 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Martin (US 2013/0031028) and Ilieva (US 2015/0074743, and further in view of Smith (US 2015/0039737).

Regarding Claim 5, Martin and Ilieva teach all the limitations of parent claim 1, but do not explicitly teach wherein the functionality includes Internet protocol telephony, however Smith teaches wherein the functionality includes Internet protocol telephony (Smith, Fig 5 item 16, the server 16 hosting the cloud service may host cloud services such as IP telephony).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding internet protocol telephony as taught by Smith.    Because Martin, Ilieva, and Smith teach communications in a wireless network, and specifically Smith teaches internet protocol telephony for the benefit of the analogous art of cloud service deployment (Smith, paragraph 7).

Regarding Claim 14, Martin and Ilieva teach all the limitations of parent claim 10, but do not explicitly teach wherein the functionality includes Internet protocol telephony, however Smith teaches wherein the functionality includes Internet protocol telephony (Smith, Fig 5 item 16, the server 16 hosting the cloud service may host cloud services such as IP telephony).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding internet protocol telephony as taught by Smith.    Because Martin, Ilieva, and Smith teach .

Claims 6 and 15 are rejected under 35 U.S.C 103 as being unpatentable over Martin (US 2013/0031028) and Ilieva (US 2015/0074743), and further in view of Cox (US 2014/0200840).

Regarding Claim 6, Martin and Ilieva teach all the limitations of parent claim 1, but do not explicitly teach wherein the functionality includes sensory device functionality, however Cox teaches wherein the functionality includes sensory device functionality (Cox, paragraph 42, a system for connection measurement sensors to portable devices, and synchronizing the information with a cloud service).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding sensory device functionality as taught by Cox.    Because Martin, Ilieva, and Cox teach communications in a wireless network, and specifically Cox teaches sensory device functionality for the benefit of the analogous art of a sensing system for measuring parameters associated with a portable device (Cox, paragraph 1).

Regarding Claim 15, Martin and Ilieva teach all the limitations of parent claim 10, but do not explicitly teach wherein the functionality includes sensory device functionality, however Cox teaches wherein the functionality includes sensory device functionality (Cox, paragraph 42, a system for connection measurement sensors to portable devices, and synchronizing the information with a cloud service).
.

Claims 7 and 16 are rejected under 35 U.S.C 103 as being unpatentable over Martin (US 2013/0031028) and Ilieva (US 2015/0074743, and further in view of Kuntz (US 2013/0303884).

Regarding Claim 7, Martin and Ilieva teach all the limitations of parent claim 1, but do not explicitly teach wherein the functionality includes wireless tomography, however Kuntz teaches wherein the functionality includes wireless tomography (Kuntz, Fig 1 items 101 and 103, paragraph 67, the tomography system 101 is directly connected to HPC 103 such as cloud systems, paragraph 41, a computer program for performing the described method is provided on a server to be downloaded via any wireless connection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding wireless tomography as taught by Kuntz.    Because Martin, Ilieva, and Kuntz teach communications in a wireless network, and specifically Kuntz teaches wireless tomography for the benefit of the analogous art of a method of radiologically guiding an instrument (Kuntz, abstract).

Regarding Claim 16, Martin and Ilieva teach all the limitations of parent claim 10, but do not explicitly teach wherein the functionality includes wireless tomography, however Kuntz 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding wireless tomography as taught by Kuntz.    Because Martin, Ilieva, and Kuntz teach communications in a wireless network, and specifically Kuntz teaches wireless tomography for the benefit of the analogous art of a method of radiologically guiding an instrument (Kuntz, abstract).

Claim 8 is rejected under 35 U.S.C 103 as being unpatentable over Martin (US 2013/0031028) and Ilieva (US 2015/0074743, and further in view of Huh (US 2015/0012977).

Regarding Claim 8, Martin and Ilieva teach all the limitations of parent claim 1, but do not explicitly teach wherein instructions for enabling functionality among a plurality of functionalities to provision the one or more services comprise instructions for enabling functionality among a plurality of functionalities to provision at least two services simultaneously, based on the at least one configuration file, however Huh teaches wherein instructions for enabling functionality among a plurality of functionalities to provision the one or more services comprises instructions for enabling functionality among a plurality of functionalities to provision at least two services simultaneously, based on the at least one configuration file (Huh, paragraph 179, the user may simultaneously use the plurality of cloud services).
.

Claim 9 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Martin (US 2013/0031028) and Ilieva (US 2015/0074743, and further in view of Minges (US 2013/0035869).

Regarding Claim 9, Martin and Ilieva further teach further comprising:
an interface port, the interface port being configured to allow other user devices to receive the one or more services (Martin, Fig 3 item 312, paragraph 44, communications interface 312 interfaces between cloud customers 301 and cloud traders acting to buy and sell services on behalf of cloud providers 302, Barchi, Fig 5 item 525, paragraph 52, BTS 525 creates an interface between the wireless network and terminal devices).
Martin and Ilieva do not explicitly teach the below limitation:
a housing, the housing being configured to plug into an existing power outlet for obtaining power;
However Minges teaches the below limitation:
a housing, the housing being configured to plug into an existing power outlet for obtaining power (Minges, Fig 1 item 120, paragraph 28, device 120 includes housing which universally mounts to electrical unit, for example a standard 110V or 220V electrical wall outlet);


Regarding Claim 20, Martin and Ilieva further teach wherein the smart cloud adaptive device further comprises:
an interface port, the interface port being configured to allow other user devices to receive the one or more services (Martin, Fig 3 item 312, paragraph 44, communications interface 312 interfaces between cloud customers 301 and cloud traders acting to buy and sell services on behalf of cloud providers 302, Barchi, Fig 5 item 525, paragraph 52, BTS 525 creates an interface between the wireless network and terminal devices).
Martin and Ilieva do not explicitly teach the below limitation:
a housing, the housing being configured to plug into existing home power outlets for obtaining power; 
However Minges teaches the below limitation:
a housing, the housing being configured to plug into existing home power outlets for obtaining power (Minges, Fig 1 item 120, paragraph 28, device 120 includes housing which universally mounts to electrical unit, for example a standard 110V or 220V electrical wall outlet);
.

Claim 18 is rejected under 35 U.S.C 103 as being unpatentable over Martin (US 2013/0031028) and Ilieva (US 2015/0074743), and further in view of Schenk (US 2009/0304060).

Regarding Claim 18, Martin and Ilieva teach all the limitations of parent claim 17, but do not explicitly disclose wherein the network termination device is a digital subscriber line access multiplexer located in a central office, however Schenk teaches wherein the network termination device is a digital subscriber line access multiplexer located in a central office (Schenk, Fig 1a item 102, paragraph 67, DSLAM (Digital Subscriber Line Access Multiplexer) 102 may be implemented as a Central Office or other types of network termination devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Martin and Ilieva by adding network termination device being a digital subscriber line access multiplexer in a central office as taught by Schenk.    Because Martin, Ilieva, and Schenk teach communications in a wireless network, and specifically Schenk teaches network termination device being a digital subscriber line access multiplexer in a central office for the benefit of the analogous art of probing and estimation of cross-coupling in a Vector transmission system (Schenk , abstract).

Double Patenting
U.S. Patent 10,084,669 belongs to the same Patent Family and teach information that is relevant to the current Application, because it presents an invention that is similar to the current Application, and the inventive entity is the same as the current Application. However, a double patenting rejection does not need to be applied because the parent patent claims do not include a plurality of cloud adaptive devices to provision the one or more services, and also do not include transmitting the service codes (the parent patent claims have transmitting device information, which is associated with service codes, but not specifically transmitting the service codes).  

Response to Arguments
Applicant's amendment and arguments have been fully considered but are respectfully moot as new grounds of rejection are used.  Please see updated rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/T.N.D/Examiner, Art Unit 2412                                                                                                                                                                                                        



/WALLI Z BUTT/Examiner, Art Unit 2412